DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
“the connection” should read “a connection”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitations "the primary winding" and “the secondary winding” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim. Claim 5 further recites in line 8 “a primary winding of a coil.” Thus, it is unclear if the electronic ignition system contains one or two coils. For the purposes of examination “the primary winding” and “the secondary winding” are interpreted as “a primary winding” and “a secondary winding” and such that the coil of line 8 is the same as the coil of line 3. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, 9-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forte (WO 2016/181242 A1) in view of Taguchi (JP H11-93820 A).
Regarding claim 1, Forte discloses an electronic device to control an ignition coil of an internal combustion engine, the electronic control device comprising: 
a high-voltage switch (4) connected in series to a primary winding (2-1) of a coil (2) and configured to switch between a closed position and an open position; 
a driving unit (5) configured to: 
control the closure of the high-voltage switch during a phase of charging energy into the primary winding [page 13, lines 18-21];
control the opening of the high-voltage switch during a phase of transfer of energy from the primary winding to a secondary winding (2-2) of the coil [page 13, lines 22-25] and during a phase of measurement of an ionization current subsequent to the phase of transfer of energy, wherein said ionization current is generated by the ions produced during the process of combustion of the comburent-combustible mixture in the combustion chamber of a cylinder of the engine by means of the spark generated by a spark plug (3) in the phase of transfer of energy [page 4, lines 14-28]; 
a bias circuit (6) configured to generate said ionization current during the phase of measurement of the ionization current, wherein said bias circuit is connected in series to a second terminal of the secondary winding [page 8, lines 15-18]. 
Forte does not disclose an integrating circuit interposed between the bias circuit and a reference voltage; characterized in that said integrating circuit comprises an integrating capacitor connected in series to the bias circuit and connected between the bias circuit and the reference voltage, wherein said integrating capacitor is configured to: completely discharge by means of the current flowing through the secondary winding during the phase of transfer of energy from the primary winding to the secondary winding; charge to a value different from zero during the phase of measurement of the ionization current so as to measure a value of the integral of the ionization current, in the case of the correct ignition of the comburent-combustible mixture; maintain a substantially null charge during the phase of measurement of the ionization current so as to measure a substantially null value of the integral of the ionization current, in the case of a misfire of the comburent-combustible mixture. 
Taguchi discloses an integrating circuit (4A) interposed between a bias circuit (that outputs ion current signal SB and is between the secondary winding 10b and the integrating circuit) and a reference voltage (Vc); characterized in that said integrating circuit comprises an integrating capacitor (44) connected in series to the bias circuit and connected between the bias circuit and the reference voltage, wherein said integrating capacitor is configured to: completely discharge by means of the current flowing through the secondary winding during the phase of transfer of energy from a primary winding (10a) to a secondary winding (10b); charge to a value different from zero during the phase of measurement of the ionization current so as to measure a value of the integral of the ionization current, in the case of the correct ignition of the comburent-combustible mixture; maintain a substantially null charge during the phase of measurement of the ionization current so as to measure a substantially null value of the integral of the ionization current, in the case of a misfire of the comburent-combustible mixture [0033, 0038-0039, 0049]. 
Taguchi teaches that charging (e.g. validating or enabling) the integrating capacitor only of the operating area where the ion current signal is stable prevents erroneous detection of misfire [0003].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the integrating circuit disclosed by Taguchi with the device disclosed by Forte to prevent erroneous detection of misfire. 
Regarding claim 2, Forte, as modified by Taguchi, discloses the device of claim 1 where Forte does not disclose the integrating circuit as discussed above. 
Taguchi discloses wherein the integrating circuit comprises the connection in parallel of the integrating capacitor and of a Zener diode (14), the Zener diode having an anode terminal connected to the bias circuit and having a cathode terminal connected towards the reference voltage (as shown in Figure 1), wherein during the phase of measurement of the ionization current the Zener diode is reversely biased and it is configured to limit the voltage across the integrating capacitor during its charging to a maximum defined value equal to the Zener voltage of the Zener diode, and wherein during the phase of transfer of energy the Zener diode is forwardly biased and it is configured to bias the voltage across the integrating capacitor to a substantially null value [0016]. 
Taguchi teaches that charging (e.g. validating or enabling) the integrating capacitor only of the operating area where the ion current signal is stable prevents erroneous detection of misfire [0003].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the integrating circuit disclosed by Taguchi for the reasons specified in reference to claim 1 above. 
Regarding claim 5, Forte discloses an electronic ignition system to detect a misfire in an internal combustion engine, the system comprising: 
a coil (2) having the primary winding (2-1) with a first terminal connected to a battery voltage (V_batt) and having the secondary winding (2-2) with a first terminal connected to a spark plug (3);
an electronic control device comprising: 
a high-voltage switch (4) connected in series to a primary winding (2-1) of a coil (2) and configured to switch between a closed position and an open position; 
a driving unit (5) configured to: 
control the closure of the high-voltage switch during a phase of charging energy into the primary winding [page 13, lines 18-21];
control the opening of the high-voltage switch during a phase of transfer of energy from the primary winding to a secondary winding (2-2) of the coil [page 13, lines 22-25] and during a phase of measurement of an ionization current subsequent to the phase of transfer of energy, wherein said ionization current is generated by the ions produced during the process of combustion of the comburent-combustible mixture in the combustion chamber of a cylinder of the engine by means of the spark generated by a spark plug (3) in the phase of transfer of energy [page 4, lines 14-28]; 
a bias circuit (6) configured to generate said ionization current during the phase of measurement of the ionization current, wherein said bias circuit is connected in series to a second terminal of the secondary winding [page 8, lines 15-18];
wherein the primary winding has a second terminal connected to the high-voltage switch (as shown in Figures 1-3);
an electronic control unit (20) connected to the driving unit of the electronic control device and comprising an output terminal adapted to generate an ignition signal (S_ac) having a first value indicating the start of the phase of charging the primary winding and having a second value indicating the start of the phase of transfer of energy from the primary winding to the secondary winding [page 21, lines 14-18], 
and wherein the driving unit is further configured to receive the ignition signal and generate, as a function thereof, a control signal (S_ctrl) for opening and closing the high-voltage switch (as shown in Figures 1-3). 
Forte does not disclose an integrating circuit interposed between the bias circuit and a reference voltage; characterized in that said integrating circuit comprises an integrating capacitor connected in series to the bias circuit and connected between the bias circuit and the reference voltage, wherein said integrating capacitor is configured to: completely discharge by means of the current flowing through the secondary winding during the phase of transfer of energy from the primary winding to the secondary winding; charge to a value different from zero during the phase of measurement of the ionization current so as to measure a value of the integral of the ionization current, in the case of the correct ignition of the comburent-combustible mixture; maintain a substantially null charge during the phase of measurement of the ionization current so as to measure a substantially null value of the integral of the ionization current, in the case of a misfire of the comburent-combustible mixture. 
Taguchi discloses an integrating circuit (4A) interposed between a bias circuit (that outputs ion current signal SB and is between the secondary winding 10b and the integrating circuit) and a reference voltage (Vc); characterized in that said integrating circuit comprises an integrating capacitor (44) connected in series to the bias circuit and connected between the bias circuit and the reference voltage, wherein said integrating capacitor is configured to: completely discharge by means of the current flowing through the secondary winding during the phase of transfer of energy from a primary winding (10a) to a secondary winding (10b); charge to a value different from zero during the phase of measurement of the ionization current so as to measure a value of the integral of the ionization current, in the case of the correct ignition of the comburent-combustible mixture; maintain a substantially null charge during the phase of measurement of the ionization current so as to measure a substantially null value of the integral of the ionization current, in the case of a misfire of the comburent-combustible mixture [0033, 0038-0039, 0049]. 
Taguchi teaches that charging (e.g. validating or enabling) the integrating capacitor only of the operating area where the ion current signal is stable prevents erroneous detection of misfire [0003].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the integrating circuit disclosed by Taguchi with the device disclosed by Forte to prevent erroneous detection of misfire. 
Regarding claim 6, Forte, as modified by Taguchi, discloses the system of claim 5 as discussed above. Forte does not disclose the integrating circuit. Taguchi further discloses the electronic device further comprising a local control unit (1A) connected to the integrating circuit and to an electronic control unit (10), 
wherein the local control unit comprises: 
a first input terminal adapted to receive the ignition signal [0015];
a second input terminal adapted to receive an integrating voltage signal representative of the voltage across the integrating capacitor [0030];
an output terminal adapted to generate a combustion monitoring signal carrying, during the phase of charging energy, a voltage pulse having a length increasing with the increase of the value of the integrating voltage signal in the phase of measurement of the ionization current of the previous cycle [0030];
wherein the electronic control unit further comprises an input terminal adapted to receive the combustion monitoring signal (as shown in Figure 1), 
and wherein the electronic control unit is configured to detect the presence or absence of a misfire as a function of the comparison between the length of said voltage pulse and an ignition threshold [0032]. 
Taguchi teaches that charging (e.g. validating or enabling) the integrating capacitor only of the operating area where the ion current signal is stable prevents erroneous detection of misfire [0003].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the integrating circuit disclosed by Taguchi with the device disclosed by Forte for the reasons specified in reference to claim 5 above. 
Regarding claim 7, Forte, as modified by Taguchi, discloses the system of claim 5 as discussed above. Forte does not disclose the integrating circuit. Taguchi further discloses the electronic device further comprising:
a local control unit connected to the integrating circuit and to the electronic control unit [0015],
a current generator adapted to generate a trigger current controlled by the local control unit [0015];
wherein the local control unit comprises: 
a first input terminal adapted to receive the ignition signal (as shown in Figure 1);
a second input terminal adapted to receive an integrating voltage signal representative of the voltage across the integrating capacitor [0030];
an output terminal adapted to generate a combustion monitoring signal carrying, during the phase of charging energy, a voltage pulse having a length increasing with the increase of the value of the integrating voltage signal in the phase of measurement of the ionization current of the previous cycle [0030];
wherein the electronic control unit further comprises an input terminal adapted to receive the combustion monitoring signal (as shown in Figure 1), 
and wherein the electronic control unit is configured to detect the presence or absence of a misfire as a function of the comparison between the length of said voltage pulse and an ignition threshold [0032]. 
Taguchi teaches that charging (e.g. validating or enabling) the integrating capacitor only of the operating area where the ion current signal is stable prevents erroneous detection of misfire [0003].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the integrating circuit disclosed by Taguchi with the device disclosed by Forte for the reasons specified in reference to claim 5 above.
Regarding claim 9, Forte further discloses wherein the bias circuit is enclosed in a single casing [page 5, line 2], but does not disclose a separate integrating circuit. Taguchi discloses an integrating circuit (4A) connected to a bias circuit (that outputs ion current signal SB and is between the secondary winding 10b and the integrating circuit). It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the integrating circuit inside the casing disclosed by Forte since this arrangement allows the integrating circuit to be connected compactly with the bias circuit and since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re Larson, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 10, Forte further discloses wherein said casing further comprises the high-voltage switch and the driving unit [page 5, line 2]. 
Regarding claim 11, Forte further discloses wherein the electronic control unit, the high-voltage switch and the driving unit are enclosed in a further casing [page 5, line 2]. 
Regarding claim 17, Forte, as modified by Taguchi, discloses the system of claim 5 where Forte does not disclose the integrating circuit as discussed above. 
Taguchi discloses wherein the integrating circuit comprises the connection in parallel of the integrating capacitor and of a Zener diode (14), the Zener diode having an anode terminal connected to the bias circuit and having a cathode terminal connected towards the reference voltage (as shown in Figure 1), wherein during the phase of measurement of the ionization current the Zener diode is reversely biased and it is configured to limit the voltage across the integrating capacitor during its charging to a maximum defined value equal to the Zener voltage of the Zener diode, and wherein during the phase of transfer of energy the Zener diode is forwardly biased and it is configured to bias the voltage across the integrating capacitor to a substantially null value [0016]. 
Taguchi teaches that charging (e.g. validating or enabling) the integrating capacitor only of the operating area where the ion current signal is stable prevents erroneous detection of misfire [0003].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the integrating circuit disclosed by Taguchi for the reasons specified in reference to claim 1 above. 
Claim(s) 3, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forte (WO 2016/181242 A1) in view of Taguchi (JP H11-93820 A) and further in view of Miyata (JP S61-258968 A).
	Regarding claim 3, Forte, as modified by Taguchi, discloses the device of claim 1 wherein Forte further discloses the bias circuit as discussed above, but does not disclose a bias capacitor and a further Zener diode of the bias circuit. 
	Miyata discloses a bias circuit that comprises a connection in parallel of a bias capacitor (C1) and of a further Zener diode (Za), the further Zener diode having an anode terminal connected to an integrating circuit (including Zener diode Zb) and having a cathode terminal connected to the second terminal of the secondary winding (as shown in Figure 2), wherein the bias capacitor is configured to: charge during a phase transfer of energy, by means of the current flowing through a secondary winding (78b) generated by the spark of a spark plug (6); discharge at least partially by means of an ionization current during a phase of measurement of the ionization current; wherein during the phase of transfer of energy the further Zener diode is reversely biased and it is configured to limit the voltage across the bias capacitor during its charging to a maximum defined value equal to the Zener voltage of the further Zener diode [page 3, lines 90-104]. 
	Miyata teaches that the bias circuit including the bias capacitor detects the presence or absence of this current thus making it is possible to detect that the flame has reached the spark plug [page 2, lines 52-53]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the bias circuit disclosed by Forte with the circuit disclosed by Miyata because the bias circuit would predictably perform the similar function of detecting the presence or absence of the ion current and whether a flame is detected at the spark plug. 
Regarding claim 12, Forte, as modified by Taguchi, discloses the device of claim 2 wherein Forte further discloses the bias circuit as discussed above, but does not disclose a bias capacitor and a further Zener diode of the bias circuit. 
	Miyata discloses a bias circuit that comprises a connection in parallel of a bias capacitor (C1) and of a further Zener diode (Za), the further Zener diode having an anode terminal connected to an integrating circuit (including Zener diode Zb) and having a cathode terminal connected to the second terminal of the secondary winding (as shown in Figure 2), wherein the bias capacitor is configured to: charge during a phase transfer of energy, by means of the current flowing through a secondary winding (78b) generated by the spark of a spark plug (6); discharge at least partially by means of an ionization current during a phase of measurement of the ionization current; wherein during the phase of transfer of energy the further Zener diode is reversely biased and it is configured to limit the voltage across the bias capacitor during its charging to a maximum defined value equal to the Zener voltage of the further Zener diode [page 3, lines 90-104]. 
	Miyata teaches that the bias circuit including the bias capacitor detects the presence or absence of this current thus making it is possible to detect that the flame has reached the spark plug [page 2, lines 52-53]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the bias circuit disclosed by Forte with the circuit disclosed by Miyata because the bias circuit would predictably perform the similar function of detecting the presence or absence of the ion current and whether a flame is detected at the spark plug. 
Regarding claim 18, Forte, as modified by Taguchi, discloses the system of claim 5 wherein Forte further discloses the bias circuit as discussed above, but does not disclose a bias capacitor and a further Zener diode of the bias circuit. 
	Miyata discloses a bias circuit that comprises a connection in parallel of a bias capacitor (C1) and of a further Zener diode (Za), the further Zener diode having an anode terminal connected to an integrating circuit (including Zener diode Zb) and having a cathode terminal connected to the second terminal of the secondary winding (as shown in Figure 2), wherein the bias capacitor is configured to: charge during a phase transfer of energy, by means of the current flowing through a secondary winding (78b) generated by the spark of a spark plug (6); discharge at least partially by means of an ionization current during a phase of measurement of the ionization current; wherein during the phase of transfer of energy the further Zener diode is reversely biased and it is configured to limit the voltage across the bias capacitor during its charging to a maximum defined value equal to the Zener voltage of the further Zener diode [page 3, lines 90-104]. 
	Miyata teaches that the bias circuit including the bias capacitor detects the presence or absence of this current thus making it is possible to detect that the flame has reached the spark plug [page 2, lines 52-53]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the bias circuit disclosed by Forte with the circuit disclosed by Miyata because the bias circuit would predictably perform the similar function of detecting the presence or absence of the ion current and whether a flame is detected at the spark plug. 
Claim(s) 4, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forte (WO 2016/181242 A1) in view of Taguchi (JP H11-93820 A) and further in view of Zhu (US Patent Application Publication 2007/0186903).
	Regarding claim 4, Forte, as modified by Taguchi, discloses the device of claim 1 as discussed above but does not disclose wherein said integrating capacitor is further configured to: in case wherein a pre-ignition of the comburent-combustible mixture in the combustion chamber during the phase of charging occurs, pre-charge during the phase of charging energy into the primary winding by means of the ionization current flowing through the secondary winding during the phase of charging, so as to measure a value of the integral of the ionization current which flows through the secondary winding during the phase of charging due to said pre-ignition; in case wherein the pre-ignition of the comburent-combustible mixture does not occur, maintain the charge state substantially constant during the phase of charging energy. 
	Zhu discloses an integrating capacitor (28) configured to: in case wherein a pre-ignition of a comburent-combustible mixture in a combustion chamber during the phase of charging occurs, pre-charge during the phase of charging energy into the primary winding by means of the ionization current flowing through the secondary winding during the phase of charging, so as to measure a value of the integral of the ionization current which flows through a secondary winding (18) during the phase of charging due to said pre-ignition; in case wherein the pre-ignition of the comburent-combustible mixture does not occur, maintain the charge state substantially constant during the phase of charging energy [0037] [0171] [0337] [0342]. 
	Zhu teaches that that it has been known in the art to monitor pre-ignition during ignition coil charging and teaches that early detection is desirable to control the engine to a cooler operating condition that prevents engine damage [0102] [0337]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control of the integrating capacitor disclosed by Zhu with the device disclosed by Forte to prevent engine damage. 
	Regarding claim 13, Forte, as modified by Taguchi, discloses the device of claim 2 as discussed above but does not disclose wherein said integrating capacitor is further configured to: in case wherein a pre-ignition of the comburent-combustible mixture in the combustion chamber during the phase of charging occurs, pre-charge during the phase of charging energy into the primary winding by means of the ionization current flowing through the secondary winding during the phase of charging, so as to measure a value of the integral of the ionization current which flows through the secondary winding during the phase of charging due to said pre-ignition; in case wherein the pre-ignition of the comburent-combustible mixture does not occur, maintain the charge state substantially constant during the phase of charging energy. 
	Zhu discloses an integrating capacitor (28) configured to: in case wherein a pre-ignition of a comburent-combustible mixture in a combustion chamber during the phase of charging occurs, pre-charge during the phase of charging energy into the primary winding by means of the ionization current flowing through the secondary winding during the phase of charging, so as to measure a value of the integral of the ionization current which flows through a secondary winding (18) during the phase of charging due to said pre-ignition; in case wherein the pre-ignition of the comburent-combustible mixture does not occur, maintain the charge state substantially constant during the phase of charging energy [0037] [0171] [0337] [0342]. 
	Zhu teaches that that it has been known in the art to monitor pre-ignition during ignition coil charging and teaches that early detection is desirable to control the engine to a cooler operating condition that prevents engine damage [0102] [0337]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control of the integrating capacitor disclosed by Zhu with the device disclosed by Forte to prevent engine damage. 
Regarding claim 19, Forte, as modified by Taguchi, discloses the device of claim 5 as discussed above but does not disclose wherein said integrating capacitor is further configured to: in case wherein a pre-ignition of the comburent-combustible mixture in the combustion chamber during the phase of charging occurs, pre-charge during the phase of charging energy into the primary winding by means of the ionization current flowing through the secondary winding during the phase of charging, so as to measure a value of the integral of the ionization current which flows through the secondary winding during the phase of charging due to said pre-ignition; in case wherein the pre-ignition of the comburent-combustible mixture does not occur, maintain the charge state substantially constant during the phase of charging energy. 
	Zhu discloses an integrating capacitor (28) configured to: in case wherein a pre-ignition of a comburent-combustible mixture in a combustion chamber during the phase of charging occurs, pre-charge during the phase of charging energy into the primary winding by means of the ionization current flowing through the secondary winding during the phase of charging, so as to measure a value of the integral of the ionization current which flows through a secondary winding (18) during the phase of charging due to said pre-ignition; in case wherein the pre-ignition of the comburent-combustible mixture does not occur, maintain the charge state substantially constant during the phase of charging energy [0037] [0171] [0337] [0342]. 
	Zhu teaches that that it has been known in the art to monitor pre-ignition during ignition coil charging and teaches that early detection is desirable to control the engine to a cooler operating condition that prevents engine damage [0102] [0337]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control of the integrating capacitor disclosed by Zhu with the device disclosed by Forte to prevent engine damage.
Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forte (WO 2016/181242 A1) in view of Taguchi (JP H11-93820 A) and further in view of Willi (US Patent Number 6,032,617).
	Regarding claim 8, Forte, as modified by Taguchi, discloses the system of claim 6 as discussed above but does not disclose wherein the value of the ignition threshold is variable and depends at least on the number of engine revolutions and on the engine load. 
	Willi discloses an engine that changes varies an ignition threshold with engine operating conditions such as engine load and a number of engine revolutions (Col. 6, lines 40-46). 
	Willi generally demonstrates that the ignition threshold is varied because there is a tradeoff between premature ignition of the fuel air mixture and an amount of fuel consumption (Col. 6, line 47-Col. 7, line 3). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to vary the ignition threshold as disclosed by Willi in the system disclosed by Forte to strike an optimal balance between pre-ignition prevention and fuel efficiency of an engine. 
Regarding claim 16, Forte, as modified by Taguchi, discloses the system of claim 7 as discussed above but does not disclose wherein the value of the ignition threshold is variable and depends at least on the number of engine revolutions and on the engine load. 
	Willi discloses an engine that changes varies an ignition threshold with engine operating conditions such as engine load and a number of engine revolutions (Col. 6, lines 40-46). 
	Willi generally demonstrates that the ignition threshold is varied because there is a tradeoff between premature ignition of the fuel air mixture and an amount of fuel consumption (Col. 6, line 47-Col. 7, line 3). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to vary the ignition threshold as disclosed by Willi in the system disclosed by Forte to strike an optimal balance between pre-ignition prevention and fuel efficiency of an engine. 
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forte (WO 2016/181242 A1) in view of Taguchi (JP H11-93820 A) in view of Miyata (JP S61-258968 A) and further in view of Zhu (US Patent Application Publication 2007/0186903).
Regarding claim 14, Forte, as modified by Taguchi and Miyata, discloses the device of claim 3 as discussed above but does not disclose wherein said integrating capacitor is further configured to: in case wherein a pre-ignition of the comburent-combustible mixture in the combustion chamber during the phase of charging occurs, pre-charge during the phase of charging energy into the primary winding by means of the ionization current flowing through the secondary winding during the phase of charging, so as to measure a value of the integral of the ionization current which flows through the secondary winding during the phase of charging due to said pre-ignition; in case wherein the pre-ignition of the comburent-combustible mixture does not occur, maintain the charge state substantially constant during the phase of charging energy. 
	Zhu discloses an integrating capacitor (28) configured to: in case wherein a pre-ignition of a comburent-combustible mixture in a combustion chamber during the phase of charging occurs, pre-charge during the phase of charging energy into the primary winding by means of the ionization current flowing through the secondary winding during the phase of charging, so as to measure a value of the integral of the ionization current which flows through a secondary winding (18) during the phase of charging due to said pre-ignition; in case wherein the pre-ignition of the comburent-combustible mixture does not occur, maintain the charge state substantially constant during the phase of charging energy [0037] [0171] [0337] [0342]. 
	Zhu teaches that that it has been known in the art to monitor pre-ignition during ignition coil charging and teaches that early detection is desirable to control the engine to a cooler operating condition that prevents engine damage [0102] [0337]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control of the integrating capacitor disclosed by Zhu with the device disclosed by Forte to prevent engine damage. 
Regarding claim 15, Forte, as modified by Taguchi and Miyata, discloses the device of claim 12 as discussed above but does not disclose wherein said integrating capacitor is further configured to: in case wherein a pre-ignition of the comburent-combustible mixture in the combustion chamber during the phase of charging occurs, pre-charge during the phase of charging energy into the primary winding by means of the ionization current flowing through the secondary winding during the phase of charging, so as to measure a value of the integral of the ionization current which flows through the secondary winding during the phase of charging due to said pre-ignition; in case wherein the pre-ignition of the comburent-combustible mixture does not occur, maintain the charge state substantially constant during the phase of charging energy. 
	Zhu discloses an integrating capacitor (28) configured to: in case wherein a pre-ignition of a comburent-combustible mixture in a combustion chamber during the phase of charging occurs, pre-charge during the phase of charging energy into the primary winding by means of the ionization current flowing through the secondary winding during the phase of charging, so as to measure a value of the integral of the ionization current which flows through a secondary winding (18) during the phase of charging due to said pre-ignition; in case wherein the pre-ignition of the comburent-combustible mixture does not occur, maintain the charge state substantially constant during the phase of charging energy [0037] [0171] [0337] [0342]. 
	Zhu teaches that that it has been known in the art to monitor pre-ignition during ignition coil charging and teaches that early detection is desirable to control the engine to a cooler operating condition that prevents engine damage [0102] [0337]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control of the integrating capacitor disclosed by Zhu with the device disclosed by Forte to prevent engine damage. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747